145 S.E.2d 13 (1965)
265 N.C. 727
William A. PRIVETTE
v.
Harold Bryon CLEMMONS and Ida M. Clemmons.
No. 701.
Supreme Court of North Carolina.
December 1, 1965.
*14 Sullivan & Horne, Southport, for plaintiff.
James, James & Crossley, Wilmington, for defendants.
PER CURIAM.
The motion for nonsuit was properly allowed. The evidence utterly fails to support the specifications of negligence set out in the complaint. And there is no showing that the accident was caused by any negligence of defendants. See Fuller v. Fuller, 253 N.C. 288, 116 S.E.2d 776; Ivey v. Rollins, 250 N.C. 89, 108 S.E.2d 63.
Affirmed.